       Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 1 of 30



                               UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                             §
KRYPTEK OUTDOOR GROUP, LLC                   §
                                             §
                Plaintiff                    §
                                             §        CIVIL ACTION NO. __4:20-cv-1269
                v.                           §
                                             §
REEL WICKED APPAREL, LLC,                    §
JAMES W. RANEY                               §        JURY DEMANDED
BILLY J. RANEY,                              §
REEL WICKED, LLC, and                        §
GAYLA J. MCBEE                               §
                                             §
                Defendants                   §


            ORIGINAL COMPLAINT FOR COPYRIGHT INFRINGEMENT,
          TRADEMARK COUNTERFEITING, TRADEMARK INFRINGEMENT,
           UNFAIR COMPETITION AND DESIGN PATENT INFRINGEMENT

         Plaintiff Kryptek Outdoor Group, LLC (“Kryptek”) respectfully submits this Complaint

against Defendants Reel Wicked Apparel, LLC, James W. Raney, Billy J. Raney, Reel

Wicked, LLC, and Gayla J. McBee (collectively, “Defendants”) and alleges the following:

                               I.    NATURE OF THE DISPUTE

         1.     This is an action for copyright infringement, trademark counterfeiting, trademark

infringement, unfair competition and design patent infringement, brought pursuant to 17 U.S.C.

§§ 501-505; Sections 32 and 43(a) of the Lanham Act, 15 U.S.C. §§ 1114 and 1125(c); and

35 U.S.C. §§ 271 and 289. Through this action, Kryptek seeks injunctive relief and damages

arising from Defendants’ copying of Kryptek’s highly-original, copyright-protected and patented

camouflage patterns, and their counterfeiting and infringement of Kryptek’s well-known and

distinctive trademarks.


                                             Page 1
502902242 v5
       Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 2 of 30



         2.    Plaintiff Kryptek is a highly successful, veteran-owned, world-famous designer

and retailer of ultra-high-performance technical and tactical outdoor adventure apparel.

         3.    Kryptek has developed distinctive camouflage patterns that are the leader in the

industry. These patented and copyright-protected patterns have even been tested by the

Department of Defense using laser-retinal-tracking to prove the effectiveness and superiority of

Kryptek’s designs. Kryptek promotes its goods to customers throughout the United States by

way of extensive media advertising, including on radio, television, Facebook, Twitter, and e-mail

promotions, and on Kryptek’s website, www.kryptek.com.

         4.    Defendants appear to have recently built an entire fishing apparel business based

on the misappropriation of Kryptek’s protected camouflage patterns and trademarks.

Defendants’ brazen misconduct even extends to labelling their apparel with Kryptek’s

trademarks, including KRYPTEK, HIGHLANDER, PONTUS, NEPTUNE and TYPHON, in an

attempt to pass off their counterfeit apparel as genuine. Examples of Defendants’ infringing and

counterfeit    items   are   shown     in   Exhibit    A    (from    Defendants’     website   at

www.reelwickedapparel.com), Exhibit B (from Defendants’ Facebook page) and Exhibit C

(from Defendants’ Instagram page).

         5.    Defendants’ copying of Kryptek’s protected camouflage patterns and their

counterfeiting and infringement of Kryptek’s trademarks is likely to cause consumers to

mistakenly believe that Defendants are either affiliated with, sponsored by, or somehow

connected with Kryptek, and that the counterfeit products sold and promoted by Defendants are

either genuine Kryptek products or were endorsed or authorized by Kryptek.




                                             Page 2
502902242 v5
       Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 3 of 30



         6.    For these and other reasons, Defendants’ conduct has caused – and unless

enjoined by this Court will continue to cause – irreparable injury to Kryptek, as well as

incalculable loss of goodwill and damages.

                                   II.       THE PARTIES

         7.    Plaintiff Kryptek Outdoor Group, LLC (“Kryptek” or “Plaintiff”) is a Delaware

limited liability company having a principal place of business at 291 E. Shore Dr., Suite 150,

Eagle, Idaho, 83616.

         8.    Defendant Reel Wicked Apparel, LLC (“Reel Wicked Apparel”) is a Texas

limited liability company that provided to the Texas Secretary of State an address of 229

Starboard Ave., Rockport, Texas. Reel Wicked Apparel can be served with process via its

registered agent, James W. Raney, at 229 Starboard Ave., Rockport, Texas 78382.

         9.    Defendant James W. Raney, also known as “Jimmy Raney” (hereafter “James

Raney”) resides in Texas and is a manager of Defendant Reel Wicked Apparel. On information

and belief, James Raney may be served at 229 Starboard Ave., Rockport, Texas 78382.

         10.   Defendant Billy J. Raney (“Billy Raney”) resides in Texas and is a manager of

Defendant Reel Wicked Apparel. On information and belief, Billy Raney may be served at

229 Starboard Ave., Rockport, Texas 78382.

         11.   On information and belief, Defendants James Raney and Billy Raney have at

relevant times been substantially involved in the operation and management of Defendants Reel

Wicked and Reel Wicked Apparel, and they have actively participated in and/or authorized

and/or ratified the wrongful conduct of Defendants Reel Wicked and Reel Wicked Apparel

complained of herein. Accordingly, Defendants James Raney and Billy Raney are each jointly




                                             Page 3
502902242 v5
       Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 4 of 30



and severally liable for the tortious conduct of Defendants Reel Wicked and Reel Wicked

Apparel.

         12.   Defendant Reel Wicked, LLC (“Reel Wicked”) is a Texas limited liability

company that provided to the Texas Secretary of State an address of 1110 County Road 421,

Hondo, Texas 78861. Reel Wicked can be served with process via its registered agent, Gayla J.

McBee, at 1110 County Road 421, Hondo, Texas 78861.

         13.   Defendant Gayla J. McBee (“McBee”) resides in Texas and is the sole member of

Defendant Reel Wicked. On information and belief, Defendant McBee may be served at 1110

County Road 421, Hondo, Texas 78861.

         14.   On information and belief, Defendant McBee has at relevant times been

substantially involved in the operation and management of Defendant Reel Wicked, and she has

actively participated in and/or authorized and/or ratified the wrongful conduct of Defendant Reel

Wicked complained of herein. Accordingly, Defendant McBee is jointly and severally liable for

the tortious conduct of Defendant Reel Wicked.

                            III.   JURISDICTION AND VENUE

         15.   This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.

§§ 1331 and 1338 because the action arises under the copyright, trademark, and patent laws of

the United States.

         16.   This Court has personal jurisdiction over each of the Defendants. Each Defendant

is a resident and citizen of Texas. This Court also has personal jurisdiction each Defendant

because each regularly conducts, solicits, and/or transacts business in Texas and in this judicial

district, because the Defendants have offered for sale and have sold infringing and counterfeit

Kryptek products to consumers within Texas and this judicial district, and because the unlawful,



                                             Page 4
502902242 v5
       Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 5 of 30



tortious conduct complained of herein has caused, and continues to cause, injury to Kryptek

within Texas and this judicial district.

         17.   Venue is proper under 28 U.S.C. §§ 1391 and 1400.


                   IV.     PLAINTIFF’S COPYRIGHT REGISTRATIONS

         18.   Kryptek is the owner of all right, title and interest in the following Copyright

Registrations to various camouflage patterns:

      Registration No.                          Title                    Date Issued

       VA0001783604                  Highlander Camouflage               July 25, 2011
       VA0001783605                   Mandrake Camouflage                July 25, 2011
       VA0001783606               Kryptek Camouflage Patterns            July 25, 2011
       VA0001783608                    Nomad Camouflage                  July 25, 2011
       VA0001829638               Kryptek Typhon Camouflage              June 26, 2012
       VA0001829646                 Kryptek Raid Camouflage              June 26, 2012
       VA0001833727                 Kryptek Yeti Camouflage           September 25, 2012
       VA0001931269               Kryptek Neptune Camouflage           October 14, 2014
       VA0001931271               Kryptek Altitude Camouflage          October 14, 2014
       VA0001931338               Kryptek Banshee Camouflage           October 14, 2014
       VA0001950891               Kryptek Inferno Camouflage          February 20, 2015
       VA0001951037              Kryptek Universal Camouflage         February 20, 2015
       VA0002001646                        Kryptek Altitude            February 5, 2016

         19.   Each of the foregoing registrations (collectively “Kryptek’s Copyrights”) was

duly and legally issued by the United States Copyright Office. Copies of these registrations are

attached as Exhibit D.

         20.   Kryptek’s copyrighted designs protect various color variations of Kryptek’s

camouflage designs. The chart below provides further detail of Kryptek’s Copyrights:


                                                 Page 5
502902242 v5
       Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 6 of 30



        Registration                     Example Design
        No. & Title


      VA0001783604
       Highlander
       Camouflage




      VA0001783605
        Mandrake
       Camouflage




      VA0001783608
         Nomad
       Camouflage




     VA0001829638
     Kryptek Typhon
      Camouflage




      VA0001829646
       Kryptek Raid
       Camouflage




                                      Page 6
502902242 v5
       Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 7 of 30




      VA0001833727
       Kryptek Yeti
       Camouflage




      VA0001931269
        Kryptek
        Neptune
       Camouflage


      VA0001931271
           &
      VA0002001646
        Kryptek
        Altitude
       Camouflage



      VA0001931338
        Kryptek
        Banshee
       Camouflage




      VA0001950891
      Kryptek Inferno
       Camouflage




                            V.     PLAINTIFF’S TRADEMARKS

         21.   Kryptek is the owner of a number of trademark registrations and common law

trademark rights related to its copyrighted camouflage patterns.


                                             Page 7
502902242 v5
       Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 8 of 30



         22.   Plaintiff is the owner of U.S. Trademark Registration No. 4,463,207 for its

KRYPTEK mark, for goods in International Classes 16, 18, and 24. This registration is valid and

enforceable. This registration is also legally incontestable. A true and correct copy of this

registration is attached as Exhibit E.

         23.   Plaintiff is the owner of U.S. Trademark Registration No. 4,683,587 for its

KRYPTEK mark, for goods in International Class 25. This registration is valid and enforceable.

This registration is also legally incontestable. A true and correct copy of this registration is

attached as Exhibit F.

         24.   Plaintiff is the owner of U.S. Trademark Registration No. 4,478,517 for its

HIGHLANDER mark, for goods in International Classes 16, 18, and 24. This registration is

valid and enforceable. This registration is also legally incontestable. A true and correct copy of

this registration is attached as Exhibit G.

         25.   Plaintiff is the owner of U.S. Trademark Registration No. 4,478,518 for its

KRYPTEK HIGHLANDER mark, for goods in International Class 25. This registration is valid

and enforceable. This registration is also legally incontestable. A true and correct copy of this

registration is attached as Exhibit H.

         26.   The foregoing registrations will collectively be referred to herein as “Kryptek’s

Trademark Registrations.”

         27.   By virtue of Kryptek’s long and widespread use of the following distinctive

names for certain color variations to camouflage patterns, Kryptek has acquired enforceable

common law trademark rights to the following marks: PONTUS, NEPTUNE and TYPHON

(collectively “Kryptek’s Common Law Marks”).




                                              Page 8
502902242 v5
       Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 9 of 30



                          VI.     PLAINTIFF’S DESIGN PATENTS

         28.   Kryptek is the owner of a number of design patents related to its camouflage

patterns.

         29.   Plaintiff is the owner by assignment of United States Design Patent No.

D679,099, titled “Sheet Material With Camouflage Pattern” (“the ‘099 Patent”). The ‘099 Patent

was duly and legally issued by the United States Patent and Trademark Office (“USPTO”) on

April 2, 2013. A true and correct copy of the ‘099 Patent is attached as Exhibit I.

         30.   The ‘099 Patent relates to “the ornamental design for a sheet material with

camouflage pattern, as shown and described” in the below two figures:




         31.   Plaintiff is the owner by assignment of United States Design Patent No.

D685,999, titled “Sheet Material With Camouflage Pattern” (“the ‘999 Patent”). The ‘999 Patent

was duly and legally issued by the United States Patent and Trademark Office (“USPTO”) on

July 16, 2013. A true and correct copy of the ‘999 Patent is attached as Exhibit J.




                                              Page 9
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 10 of 30



         32.   The ‘999 Patent relates to “the ornamental design for a sheet material with

camouflage pattern, as shown and described” in the below two figures:




         33.   Plaintiff is the owner by assignment of United States Design Patent No.

D686,000, titled “Sheet Material With Camouflage Pattern” (“the ‘000 Patent”). The ‘000 Patent

was duly and legally issued by the United States Patent and Trademark Office (“USPTO”) on

July 16, 2013. A true and correct copy of the ‘000 Patent is attached as Exhibit K.

         34.   The ‘000 Patent relates to “the ornamental design for a sheet material with

camouflage pattern, as shown and described” in the below sole figure:




                                             Page 10
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 11 of 30



         35.       The foregoing three design patents will collectively be referred to herein as

“Kryptek’s Design Patents.”

         36.       Kryptek owns all substantial rights in and to Kryptek’s Design Patents, including

the right to sue and collect damages for past, present and future infringement.


                         VII.   DEFENDANTS’ WRONGFUL CONDUCT

         37.       Recognizing the popularity, superiority, and quality of Kryptek and its

camouflage patterns, and in an attempt to capitalize on Kryptek’s hard-earned success,

Defendants have brazenly created, offered for sale, and sold counterfeit copies of Kryptek’s

camouflage patterns and products incorporating Kryptek’s camouflage patterns. Defendants’

products often feature exact copies of Kryptek’s copyrighted and patented camouflage patterns.

         38.       Defendants have further brazenly copied Kryptek’s Trademark Registrations and

Kryptek’s Common Law Trademarks, for example co-opting Kryptek’s good name by displaying

products under the monikers “KRYPTEK,” “KRYPT,” “PONTUS,” “NEPTUNE” and

“TYPHON” on their website www.reelwickedapparel.com, and on their Facebook and Instagram

pages.         Such activity constitutes willful and intentional counterfeiting and trademark

infringement.

         39.       For example, on or about December 20, 2019, Defendants proudly announced on

their Facebook and Instagram pages: “Ladies…can you say krpytek camo??!?!?!! It’s here!”

Defendants included the below picture of their infringing and counterfeit apparel.




                                                Page 11
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 12 of 30




         40.   In another example, Defendants have been promoting, offering for sale and

selling the below counterfeit “Highlander Trucker” hat:




         41.   A depiction of Kryptek’s copyrighted “Highlander Camouflage” pattern (Reg.

No. VA0001783604 ) is shown below for comparison.



                                            Page 12
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 13 of 30




VA0001783604
 Highlander
 Camouflage




         42.   By virtue of the foregoing hat, Defendants have infringed Kryptek’s Copyrights,

Kryptek’s Design Patents, and Kryptek’s U.S. Trademark Registration Nos. 4,478,517

(HIGHLANDER) and 4,478,518 (KRYPTEK HIGHLANDER).

         43.   In another example, Defendants have been promoting, offering for sale and

selling the below counterfeit “Kryptek Perf Leggings”:




         44.   By virtue of the foregoing counterfeit leggings, Defendants have infringed

Kryptek’s Copyrights, Kryptek’s Design Patents, and Kryptek’s U.S. Trademark Registration

Nos. 4,463,207 (KRYPTEK) and 4,683,587 (KRYPTEK).

         45.   In another example, Defendants have been promoting, offering for sale and

selling the below counterfeit “Neptune” hat:



                                               Page 13
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 14 of 30




         46.   A depiction of Kryptek’s copyrighted “Kryptek Neptune Camouflage” pattern

(Reg. No. VA0001931269) is shown below for comparison.



VA0001931269
  Kryptek
  Neptune
 Camouflage



         47.   By virtue of the foregoing counterfeit hat, Defendants have infringed Kryptek’s

Copyrights, Kryptek’s Design Patents, and Kryptek’s common law trademark rights in its

NEPTUNE mark.

         48.   In another example, Defendants have been promoting, offering for sale and

selling the below counterfeit “Pontus” hat:




                                              Page 14
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 15 of 30




         49.   A depiction of Kryptek’s copyrighted “Kryptek Pontus Camouflage” pattern

(Reg. No. VA0001996215) is shown below for comparison.




VA0001996215
Kryptek Pontus
 Camouflage




         50.   By virtue of the foregoing counterfeit hat, Defendants have infringed Kryptek’s

Copyrights, Kryptek’s Design Patents, and Kryptek’s common law trademark rights in its

PONTUS mark.

         51.   In another example, Defendants have been promoting, offering for sale and

selling the below counterfeit “Reel Wicked Kryptek Typhon” hat:




                                           Page 15
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 16 of 30




         52.   A depiction of Kryptek’s copyrighted “Kryptek Typhon Camouflage” pattern

(Reg. No. VA0001829638) is shown below for comparison.




VA0001829638
Kryptek Typhon
 Camouflage




         53.   By virtue of the foregoing counterfeit hat, Defendants have infringed Kryptek’s

Copyrights, Kryptek’s Design Patents, Kryptek’s U.S. Trademark Registration Nos. 4,463,207

(KRYPTEK) and 4,683,587 (KRYPTEK), and Kryptek’s common law trademark rights in its

TYPHON mark.

         54.   Additional examples of Defendants’ infringing and counterfeit items are shown in

Exhibit A (from Defendants’ website at www.reelwickedapparel.com), Exhibit B (from

Defendants’ Facebook page) and Exhibit C (from Defendants’ Instagram page).

                                           Page 16
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 17 of 30



         55.    Defendants’ infringement of Kryptek’s intellectual property harms Kryptek,

Kryptek’s customers, and potential customers of Kryptek who may be confused and deceived by

Defendants’ business and/or Defendants’ unauthorized reproduction and/or imitation of

Kryptek’s trademarks and patented and copyrighted camouflage designs.

         56.    Defendants’ unauthorized use of Kryptek’s Copyrights, Kryptek’s Design Patents,

Kryptek’s Trademark Registrations, and Kryptek’s Common Law Marks unjustly enriches

Defendants at Plaintiff’s expense. Defendants have been and continue to be unjustly enriched,

obtaining a benefit from Plaintiff by taking undue advantage of Plaintiff and its extensive

goodwill. Specifically, for example, Defendants have taken unfair advantage of Plaintiff by

trading on and profiting from the goodwill developed and owned by Plaintiff, resulting in

Defendants wrongfully obtaining a monetary and reputational benefit for their own business and

services.

         57.    Defendants’ unauthorized use of Kryptek’s intellectual property removes from

Plaintiff the ability to control the nature and quality of services provided under Kryptek’s

intellectual property and places the valuable reputation and goodwill of Plaintiff in the hands of

Defendants, over whom Plaintiff has no control.

         58.    Defendants’ conduct has caused, and is causing, enormous and irreparable harm

to Kryptek. Plaintiff respectfully seeks intervention of this Court to stop Defendants from

continuing their present activities and for monetary damages. Kryptek intends to promptly seek

injunctive relief.


                                   VIII. CAUSES OF ACTION

                                Count 1: Copyright Infringement

         59.    Plaintiff repeats the allegations above as if fully set forth herein.


                                               Page 17
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 18 of 30



         60.    Defendants have directly infringed Kryptek’s Copyrights by reproducing

Kryptek’s copyrighted works, by preparing derivative works based on Kryptek’s copyrighted

works, and by distributing the copies and/or derivative works to the public by sale without

Kryptek’s authorization in violation of 17 U.S.C. § 106 et seq. and § 501.

         61.    Each infringement of Kryptek’s Copyrights by Defendants constitutes a separate

and distinct act of infringement.

         62.    Defendants’ acts of infringement have been willful, and in blatant disregard to

Kryptek’s rights.

         63.    As a direct and proximate result of Defendants’ infringements, Kryptek is entitled

to damages and Defendants’ profits.

         64.    Alternatively, Kryptek is entitled to the maximum statutory damages in the

amount of $150,000 with respect to each work infringed, or for such other amounts as may be

proper under 17 U.S.C. § 504.

         65.    Kryptek is further entitled to recover its attorney’s fees and costs pursuant to

17 U.S.C. § 505.

         66.    Defendants are each jointly and severally liable for damages resulting from the

acts of copyright infringement, as well as for Kryptek’s attorney’s fees and costs.

         67.    As a direct and proximate result of Defendants’ infringements, Kryptek has

sustained and will continue to sustain substantial, immediate and irreparable injury, for which

there is no adequate remedy at law. Unless enjoined and restrained by this Court, Defendants

will continue to infringe Kryptek’s rights in Kryptek’s Copyrights. Thus Kryptek is entitled to

injunctive relief.




                                             Page 18
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 19 of 30



         68.   As a matter of Texas corporate law, Defendant Gayla McBee is personally liable

for the copyright infringements of Defendant Reel Wicked because she has at all relevant times

been substantially involved in the operation and management of Defendant Reel Wicked, and she

has actively participated in and/or authorized and/or ratified the wrongful conduct of Defendant

Reel Wicked complained of herein.

         69.   Similarly, under Texas corporate law, Defendants James Raney and Billy Raney

are personally liable for the copyright infringements of Defendants Reel Wicked and Reel

Wicked Apparel because they have at relevant times been substantially involved in the operation

and management of Defendants Reel Wicked and Reel Wicked Apparel, and they have actively

participated in and/or authorized and/or ratified the wrongful conduct of Defendants Reel

Wicked and Reel Wicked Apparel complained of herein.

         70.   In addition, as a matter of federal copyright law, Defendant Gayla McBee, as a

member of Defendant Reel Wicked, has vicariously infringed Kryptek’s Copyrights because she

had the right and ability to supervise and/or control the infringing conduct of Defendant Reel

Wicked. Defendant Gayla McBee directly participated in and/or refused to exercise her ability

to supervise and control Defendant Reel Wicked to the extent required by law. Defendant Gayla

McBee was and is a moving, active, and conscious force behind the infringements of Defendant

Reel Wicked. As a direct and proximate result of her conduct and/or omissions, Defendant Reel

Wicked, as well as Reel Wicked’s manufacturers, distributors, retailers, and/or customers have

infringed Kryptek’s Copyrights, including by reproducing, preparing derivative works, and/or

distributing to the public copies and/or derivative works based on Kryptek’s Copyrights without

authorization in violation of 17 U.S.C. § 106 et seq and § 501. Defendant Gayla McBee derived

a direct financial benefit and had a direct financial interest in the infringing activity, including



                                             Page 19
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 20 of 30



but not limited to obtaining financial compensation from Defendant Reel Wicked, including

financial compensation flowing from the sale of infringing goods. Accordingly, Defendant

McBee is vicariously and joint and severally liable for an award of damages based on the

infringements of Defendant Reel Wicked.

         71.   Similarly, as a matter of federal copyright law, Defendants James Raney and Billy

Raney, as owners and managers of Defendant Reel Wicked Apparel, and on information and

belief, as individuals closely associated with Defendant Reel Wicked, have vicariously infringed

Kryptek’s Copyrights because they have the right and ability to supervise and/or control the

infringing conduct of Defendants Reel Wicked and Reel Wicked Apparel. Defendants James

Raney and Billy Raney directly participated in and/or refused to exercise their ability to

supervise and control Defendants Reel Wicked and Reel Wicked Apparel to the extent required

by law. Defendants James Raney and Billy Raney are a moving, active, and conscious force

behind the infringements of Defendants Reel Wicked and Reel Wicked Apparel. As a direct and

proximate result of their conduct and/or omissions, Defendants Reel Wicked and Reel Wicked

Apparel, as well as their manufacturers, distributors, retailers, and/or customers have infringed

Kryptek’s Copyrights, including by reproducing, preparing derivative works, and/or distributing

to the public copies and/or derivative works based on Kryptek’s Copyrights without

authorization in violation of 17 U.S.C. § 106 et seq and § 501. Defendants James Raney and

Billy Raney derive a direct financial benefit and have a direct financial interest in the infringing

activity, including but not limited to obtaining financial compensation from Defendants Reel

Wicked and Reel Wicked Apparel, including financial compensation flowing from the sale of

infringing goods. Accordingly, Defendants James Raney and Billy Raney are vicariously and




                                             Page 20
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 21 of 30



joint and severally liable for an award of damages based on the infringements of Defendants

Reel Wicked and Reel Wicked Apparel.

                                  Count 2: Trademark Counterfeiting

         72.       Plaintiff repeats the allegations above as if fully set forth herein.

         73.       Defendants have used the terms “Kryptek,” “Krypt,” “Highlander” and similar

words (hereafter, “Counterfeit Marks’), which are identical to and substantially indistinguishable

from the marks protected by Kryptek’s Trademark Registrations, on goods for which Kryptek

holds federal trademark registrations. Defendants have used the Counterfeit Marks in connection

with the advertising, sale, offering for sale and/or distribution of goods for its own financial gain.

Defendants’ egregious conduct makes this an exceptional case. Kryptek has not authorized

Defendants’ use of the marks protected by Kryptek’s Trademark Registrations.

         74.       Defendants’ unauthorized use of Counterfeit Marks, which are confusingly

similar to Kryptek’s Trademark Registrations, on and in connection with the advertising and sale

of counterfeit goods, constitutes Defendants’ use of Kryptek’s marks in commerce.

         75.       Defendants’ acts as described in this Complaint constitute trademark

counterfeiting in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

         76.       Defendants’ acts have caused, and will continue to cause, irreparable injury to

Kryptek. Kryptek has no adequate remedy at law and is thus damaged in an amount not yet

determined.

               Count 3: Trademark Infringement under Section 32 of the Lanham Act

         77.       Plaintiff repeats the allegations above as if fully set forth herein.

         78.       Section 32(1)(a) of the Lanham Act, 15 U.S.C. § 1114(1)(a), prohibits any person

from using in commerce, without the consent of the registrant, any trademark or any



                                                  Page 21
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 22 of 30



reproduction, counterfeit, copy or colorable imitation thereof in connection with the marketing,

advertising, distribution, or sale of goods or services which is likely to result in confusion,

mistake, or deception.

         79.     The marks covered by Kryptek’s Trademark Registrations are federally

registered. These marks are inherently distinctive and are associated in the mind of the public

with Kryptek.

         80.     Defendants have used Counterfeit Marks that are imitations of Kryptek’s

Trademark Registrations, without Kryptek’s consent or authorization.           Defendants’ use,

including the sale, offer for sale, and/or distribution of infringing products in interstate

commerce, is likely to cause confusion and mistake in the mind of the public, leading the public

to believe that Defendants’ products emanate or originate from Kryptek, or that Kryptek has

approved, sponsored or otherwise associated itself with Defendants or their infringing products.

         81.     Through their unauthorized use of Counterfeit Marks that are confusingly similar

to Kryptek’s Trademark Registrations, Defendants are unfairly benefiting from Kryptek’s

goodwill and reputation, as well as the fame of the marks protected by Kryptek’s Trademark

Registrations.    This has resulted in substantial and irreparable injury to the public and to

Kryptek.

         82.     Defendants’ acts constitute trademark infringement in violation of Section 32 of

the Lanham Act, 15 U.S.C. § 1114.

         83.     Defendants’ acts have caused, and will continue to cause, irreparable injury to

Kryptek. Kryptek has no adequate remedy at law and is thus damaged in an amount not yet

determined.




                                             Page 22
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 23 of 30



               Count 4: Unfair Competition under Section 43(a) of the Lanham Act

         84.     Plaintiff repeats the allegations above as if fully set forth herein.

         85.     Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), prohibits, inter alia, the

use by a person of a false or misleading designation of origin or representation in connection

with the offering for sale and sale of goods which is likely to cause confusion, mistake or

deception as to the affiliation, connection, or association of such person with another person, or

which is likely to cause confusion, mistake, or deception as to the origin, source, sponsorship or

approval of such goods.

         86.     As a result of Kryptek’s experience, care and service in producing and providing

genuine Kryptek products, Kryptek’s products have become widely known and have acquired a

national reputation for excellence.        Moreover, Kryptek’s trademarks, including the marks

protected by Kryptek’s Trademark Registrations and Kryptek’s Common Law Marks, have

become uniquely associated with Kryptek, and have come to symbolize the reputation for quality

workmanship associated with Kryptek and its merchandise. As such, these Kryptek trademarks

have acquired secondary meaning. These Kryptek trademarks are also inherently distinctive.

         87.     By making unauthorized use in interstate commerce of the Counterfeit Marks and

Kryptek’s Common Law Marks, which are likely to cause confusion, Defendants have used false

designations of origin and false representations in connection with the importation, distribution,

advertising, promotion, offering for sale and/or sale of goods that are likely to cause confusion,

mistake or deception as to the affiliation or connection of Defendants with Kryptek and as to the

origin, sponsorship, association or approval of Defendants’ goods by Kryptek in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

         88.     Defendants’ wrongful acts will continue unless enjoined by this Court.



                                                Page 23
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 24 of 30



         89.   Defendants’ acts have caused, and will continue to cause, irreparable injury to

Kryptek. Kryptek has no adequate remedy at law and is thus damaged in an amount not yet

determined.

                             Count 5: Design Patent Infringement

         90.   Plaintiff repeats the allegations above as if fully set forth herein.

         91.   On information and belief, Defendants have directly infringed Kryptek’s Design

Patents by making, using, selling, offering for sale, and/or importing items, including the items

of apparel shown in Exhibits A-C, which feature camouflage designs that are covered by one or

more of Kryptek’s Design Patents.

         92.   As a direct and proximal result of Defendants’ patent infringement, Defendants

have derived and received gains, profits, and advantages in an amount not presently known to

Kryptek.

         93.   Pursuant to 35 U.S.C. § 284, Kryptek is entitled to damages for Defendants’

infringing acts and treble damages together with interests and costs as fixed by this Court.

         94.   Pursuant to 35 U.S.C. § 289, Kryptek is entitled to Defendants’ total profits from

the sale of Defendants’ goods that infringe Kryptek’s Design Patents.

         95.   Pursuant to 35 U.S.C. § 285, Kryptek is entitled to reasonable attorneys’ fees for

the necessity of bringing this claim.

         96.   Due to the aforesaid infringing acts, Kryptek has suffered irreparable injury, for

which Kryptek has no adequate remedy at law.

         97.   Defendants will continue to directly infringe Kryptek’s Design Patents to the

great and irreparable injury of Kryptek, unless enjoined by this Court.




                                              Page 24
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 25 of 30



               IX.    CIVIL CONSPIRACY AMONG ALL DEFENDANTS

         98.   Defendants Gayla McBee and Reel Wicked have represented that they began a

business they called “Reel Wicked” and/or “Reel Wicked Fishing Apparel” around 2013. On

information and belief, Defendants Billy Raney and James Raney thereafter agreed to work with

and/or behalf of Defendants Gayla McBee and Reel Wicked, assisting them with, among other

things, the sales and marketing of the infringing and counterfeit goods referenced above. On

information and belief, each of Defendants Gayla McBee, Reel Wicked, James Raney and Billy

Raney were aware (or soon became aware) that a significant portion of their “Reel Wicked” /

“Reel Wicked Fishing Apparel” business was based upon the unauthorized use of Kryptek’s

intellectual property. Yet Defendants Gayla McBee, Reel Wicked, James Raney and Billy

Raney agreed to continue working together.

         99.   Thereafter, on information and belief, Defendants Reel Wicked and Gayla

McBee, on the one hand, and Defendants James Raney, Billy Raney, and/or Reel Wicked

Apparel, on the other hand, agreed that Gayla McBee and/or Reel Wicked would sell and/or

transfer at least a portion of their ownership in the infringing business to Defendants James

Raney and Billy Raney. On information and belief, this agreement to transfer the infringing

business (including the infringing and counterfeit inventory and the business know-how relating

to the manufacture and/or procurement of infringing and counterfeit apparel) was contemplated

by each of Defendants Gayla McBee, Reel Wicked, James Raney and Billy Raney with full

knowledge and intent that Defendants James Raney and Billy Raney carry on the wrongful

activities of the business. On information and belief, Defendants Gayla McBee, Reel Wicked,

James Raney and Billy Raney each at least tacitly agreed to assist one another with transferring

and/or continuing to operate their infringing “Reel Wicked” / “Reel Wicked Fishing Apparel”



                                             Page 25
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 26 of 30



business, including by transferring the infringing and counterfeit inventory, and including by

transferring business know-how for committing further wrongful acts of infringement and

counterfeiting.

         100.     According to its Certificate of Formation filed with the Texas Secretary of State,

Defendant Reel Wicked Apparel was formed on February 12, 2020 by Defendant Billy Raney,

naming Defendants James Raney and Billy Raney as Managers.

         101.     Accordingly to a post dated February 26, 2020 on Defendants’ Facebook page,

Defendant Billy Raney and/or Defendant James Raney introduced themselves as “the new

owners of Reel Wicked Apparel.”

         102.     According to her LinkedIn profile, Defendant Gayla McBee is no longer

associated with “Reel Wicked Fishing Apparel.” However, publically available documents

reveal that ownership of Defendants’ Internet domain name, www.reelwickedapparel.com, has

been retained by Defendant Gayla McBee by way of her entity, Defendant Reel Wicked (known

at the time of the domain name registration as Wicked Fast Attire).

         103.     On information and belief, Defendants Reel Wicked and Gayla McBee have

agreed to assist – and in fact have continue to assist – Defendants James Raney, Billy Raney, and

Reel Wicked Apparel with the operation of their infringing business.

         104.     On information and belief, there has been and continues to exist a conspiracy

between Defendants Reel Wicked and Gayla McBee on the one hand, and Defendants James

Raney, Billy Raney, and Reel Wicked Apparel, on the other hand.

         105.     The object of that conspiracy includes the infringement of Kryptek’s copyrights

trademarks and design patents, and the counterfeiting of Kryptek’s marks and apparel.




                                               Page 26
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 27 of 30



         106.     Kryptek has been and continues to be damaged as proximate result of Defendants’

conspiracy.

         107.     Accordingly, each of the Defendants is jointly and severally liable for the tortious

conduct of the other Defendants.


                                  DEMAND FOR A JURY TRIAL

         108.     Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Kryptek

respectfully requests a trial by jury of all issues properly triable by jury.


                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests entry of judgment in its favor and against each of the

Defendants including the following:

               a. A judgment declaring that Defendants have infringed Plaintiff’s copyrights;

               b. A judgment declaring that Defendants’ infringement of Plaintiff’s copyrights is
                  intentional and willful;

               c. A judgment awarding Plaintiff damages and Defendants’ profits, in such amount
                  as may be found; alternatively, for maximum statutory damages with respect to
                  each copyrighted work infringed either directly or indirectly, or for such other
                  amounts as may be proper under 17 U.S.C. § 504(c);

               d. Enter a preliminary and permanent injunction pursuant to 17 U.S.C. § 502 to
                  enjoin Defendants and their officers, agents, attorneys and employees, and those
                  acting in privity or concert with them, from (a) directly or indirectly reproducing,
                  preparing derivative works, or distributing to the public copies and/or derivative
                  works based on the Kryptek copyrights, whether now in existence or hereinafter
                  created; (b) causing, contributing to, inducing, facilitating, enabling, or
                  participating in the infringement of the Kryptek copyrights;

               e. Issue an order pursuant to 17 U.S.C. § 503 directing the United States Marshal’s
                  Service to (a) impound all copies of goods that infringe the Kryptek Copyrights in
                  possession of Defendants, their agents or contractors during the pendency of this



                                                Page 27
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 28 of 30



                  lawsuit; and (b) upon final disposition of this case, to destroy or otherwise dispose
                  of those copies;

               f. A judgment declaring that Defendants have infringed and counterfeited Plaintiff’s
                  trademarks;

               g. A judgment declaring that Defendants’ infringement and counterfeiting of
                  Plaintiff’s trademarks is intentional and willful;

               h. Enter a preliminary and permanent injunction enjoining and restraining
                  Defendants, and each of its officers, agents, servants, employees and attorneys
                  and all those in active concert or participation with it from:

                         (i) Using the Kryptek trademarks or any other reproduction, counterfeit,
                         copy or colorable imitation of the Kryptek trademarks on or in connection
                         with any goods or services;

                         (ii) Engaging in any course of conduct likely to cause confusion, deception
                         or mistake, or to injure Kryptek’s business reputation or dilute the
                         distinctive quality of the Kryptek trademarks, including through the
                         continued importation, distribution, sale or offering for sale of the
                         counterfeit Kryptek products;

                         (iii) Using any simulation, reproduction, counterfeit, copy or colorable
                         imitation of the Kryptek trademarks in connection with the promotion,
                         advertisement, display, sale, offer for sale, manufacture, production,
                         importation, circulation or distribution of any products or their packaging;

                         (iv) Making any statement or representation whatsoever, or using any false
                         designation of origin or false description, or performing any act, which
                         can or is likely to lead the trade or public, or individual members thereof,
                         to believe that any products manufactured, distributed, or sold by
                         Defendants in any manner associated or connected with Kryptek, or are
                         sold, manufactured, licensed, sponsored, approved or authorized by
                         Kryptek; and

                         (v) Destroying, altering, removing, or otherwise dealing with the
                         unauthorized products or any books or records which contain any
                         information relating to the importation, manufacture, production,
                         distribution, circulation, sale, marketing, offer for sale, advertising,
                         promotion, rental or display of all unauthorized products which infringe or
                         dilute the Kryptek trademarks; and


                                                Page 28
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 29 of 30



               i. Issue an order pursuant to 15 U.S. C. § 1116 directing the United States Marshal’s
                  Service to (a) impound all counterfeit goods that infringe the Kryptek registered
                  trademarks in possession of Defendants, their agents or contractors during the
                  pendency of this lawsuit; and (b) upon final disposition of this case, to destroy or
                  otherwise dispose of those counterfeit goods;

               j. Issue an order directing Defendants to deliver up for destruction to Kryptek all
                  products, advertisements, promotional materials, and packaging in their
                  possession or under their control bearing the Kryptek trademarks, or any
                  simulation, reproduction, counterfeit, copy or colorable imitation thereof, and all
                  plates, molds, matrices and other means of production of same pursuant to 15
                  U.S.C. § 1118;

               k. A judgment awarding: (a) statutory damages, awarded to Kryptek pursuant to 15
                  U.S.C. § 1117(c), of up to $2,000,000 per trademark that Defendants have
                  counterfeited and infringed per type of good, as well as attorneys’ fees and costs;
                  or, in the alternative; (b) damages suffered by Kryptek, trebled, pursuant to 15
                  U.S.C. § 1117(b); or, in the alternative; (c) all illicit profits that Defendants have
                  derived while using counterfeits or infringements of the Kryptek trademarks,
                  trebled, pursuant to 15 U.S.C. § 1117(b); (d) an award of Kryptek’s costs and
                  attorneys’ fees to the full extent provided for by Section 35 of the Lanham Act, 15
                  U.S.C. § 1117; and (e) punitive damages to the full extent available under the law;
                  and

               l. A judgment declaring that Defendants have infringed Kryptek’s design patents;

               m. Enter a preliminary and permanent injunction to enjoin Defendants and their
                  officers, agents, attorneys and employees, and those acting in privity or concert
                  with them, from infringing the Kryptek design patents for the full term thereof;

               n. A judgement finding that Defendants’ infringement is deliberate and willful, and
                  that the damages awarded to Plaintiff be trebled pursuant to 35 U.S.C. § 284;

               o. A judgment awarding Plaintiff damages against Defendants adequate to
                  compensate Plaintiff for the infringement of the Kryptek design patents pursuant
                  to 35 U.S.C. § 284 and/or 35 U.S.C. § 289;

               p. A declaration that this is an exceptional case and an award of attorney’s fees,
                  disbursements, and costs of this action pursuant to 35 U.S.C.§ 285;

               q. A judgment holding Defendants joint and severally liable;

               r. Any other appropriate interest and costs; and

                                                 Page 29
502902242 v5
      Case 4:20-cv-01269 Document 1 Filed on 04/09/20 in TXSD Page 30 of 30



               s. For such other and further relief as the Court deems just and proper.



DATED: April 9, 2020                                    Respectfully submitted,

                                                        /s/ Henry Pogorzelski
                                                        Henry Pogorzelski
                                                        S.D. Tex. No. 25382
                                                        TX Bar No. 24072114
                                                        Henry.Pogorzelski@KLGates.com
                                                        K&L Gates, LLP
                                                        1000 Main Street, Suite 2550
                                                        Houston, Texas 77002
                                                        Telephone: (713) 815-7300
                                                        Fax: (713) 815-7301

                                                        Stewart N. Mesher
                                                        S.D. Tex. No. 30559
                                                        TX Bar No. 24032738
                                                        Stewart.Mesher@KLGates.com
                                                        K&L Gates, LLP
                                                        2801 Via Fortuna, Suite 350
                                                        Austin, Texas 78746
                                                        Telephone: (512) 482-6800
                                                        Fax: (512) 482-6800

                                                        Attorneys for Kryptek Outdoor Group, LLC




                                                Page 30
502902242 v5
